UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2154



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATTY JEAN CYRUS,

                                              Claimant - Appellant,



          and


CLARENCE EDWARD CYRUS, a/k/a Red, a/k/a CC,

                                                          Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-221)


Submitted:   June 23, 2004                  Decided:   July 14, 2004


Before WIDENER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Isaac Diggs, DIGGS, DIGGS & AXELROD, Myrtle Beach, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Mark C. Moore, Chief, Narcotics Unit, Beth Drake,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Patty Jean Cyrus appeals the district court’s order

directing the forfeiture to the United States of certain real

property in Florence, South Carolina.*        The district court found

that the property was purchased with drug proceeds and that Cyrus

was not, as she claimed, the bona fide purchaser of the property.

Evidence before the court demonstrated that the property was

instead purchased by Cyrus’ brother, Clarence Cyrus, with proceeds

obtained from his distribution of cocaine and crack.

           The sole issue raised on appeal is whether the district

court should have recused itself pursuant to 28 U.S.C. § 455(a)

(2000). The district court presided at the trial and sentencing of

Clarence   Cyrus.   At   sentencing,    the   court   commented   that   it

believed that Cyrus and her uncle, Robert Singletary, had lied

under oath when they testified that Patty Cyrus purchased the

property. Cyrus claims that the court’s comment disclosed that the

judge had a pre-existing bias that reasonably placed in question

the court’s impartiality at the ancillary forfeiture proceeding.

           Under § 455(a), any alleged bias ordinarily must stem

from an extrajudicial source and result in an opinion on the merits

that is based on something other than what the judge learned from

participating in the case.   Liteky v. United States, 510 U.S. 540,


     *
      The court also ordered the forfeiture of $690,000 plus
interest; however, it is only the forfeiture of the real property
that Patty Cyrus contests.

                                - 3 -
555 (1994).   Our review of the record discloses that the court’s

opinion was not based on any extrajudicial source and that there

existed no “deep-seated favoritism or antagonism that would make

fair judgment impossible.” See id.    Accordingly, we conclude that

the district court did not abuse its discretion in denying the

motion for recusal, and we affirm.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not significantly aid the decisional

process.



                                                          AFFIRMED




                              - 4 -